The opinion of the Court was delivered by
1 This action was brought by certain resident taxpayers of the city of Rock Hill, to vacate a franchise to construct and maintain water works granted by the city of Rock Hill to the Rock Hill Water, Right and Power Company, upon the grounds of ultra vires and fraud. The Circuit Court, holding that plaintiff failed to make a proper showing for judicial interference, dismissed the complaint. The decree of the Circuit Court is officially reported herewith, and reference may be had thereto for a full statement of the case, and the reasons for the Court’s action. We affirm the judgment. There was no evidence whatever to show any fraud. No bona ñde bidding, under the resolutions adopted by the city council; was cut off and chilled, as alleged. Under sec. 8 of the act to incorporate the city of Rock Hill, 21 Stat., 374, only corporations were competent bidders, and so far as the evidence shows no corporation sought to bid, or bid, except the Rock Hill Water, Right and Power Company. It is true, during the first advertisement, Mr. W. B. Wilson, claiming to represent *381what he stated was a North Carolina corporation, asked for plans and specifications, which were not furnished him for the reason that the architect had not completed them. By reason of this delay in the filing of the specification, the city council readvertised for thirty days, during which time the specifications were in the council chamber, accessible to all who asked for them. During the period of the second advertisement, Mr. Wilson was absent in Baltimore, and made no application for the specifications, and during this period all who asked for specifications received them, but no bid by any corporation was made except as stated by the defendant company. All others who made inquiries simply represented individuals or copartnerships, and so far as appears wanted to bid for construction and not for the franchise. This disposes of the exception relating to the matter of alleged chilling of the bidding.
2 As to the question of ultra vires. As clearly shown by the Circuit decree, section 8, referred to, confers on the city council of Rock Hill ample power to grant such franchise, upon submitting the question to the qualified voters of the city. This was done, and a majority of the voters sanctioned the grant. The fact that after such vote the city council, after consideration, made certain modifications of the specifications relating to the franchise, and then, without resubmitting such amendments to the voters, accepted the offer of the defendant company and adopted the ordinance granting the franchise, does not show ultra vires. Such change in mere matter of detail and not vitally changing the nature and object of the franchise, was within the large discretionary powers conferred on the city council. Such exercise of discretionary powér made in good faith ought not to be interfered with.
Mr. Justice Jones.
*381The judgment of the Circuit Court is affirmed.